Citation Nr: 0032285	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-27 040A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1. Entitlement to an increased rating for the service-
connected patellofemoral syndrome of the right knee, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected patellofemoral syndrome of the left knee, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected low back disability, currently evaluated as 20 
percent disabling.  

4.  Entitlement to service connection for a claimed bilateral 
hearing loss.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from June 1986 to 
March 1990 and then in January and February 1991.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a rating decision by the RO in 
February 1997.  

The Board remanded the case for additional development in 
August 1999.  

In a September 2000 rating action, the RO assigned a 20 
percent rating for the service-connected left knee 
disability, effective on May 2, 2000.  

In the September 2000 rating decision, the RO also denied the 
veteran's claim of service connection for hearing loss.  The 
RO provided the veteran with a Statement of the Case as to 
this issue in that same month.  It is not clear whether the 
veteran has submitted a Substantive Appeal in connection 
therewith, but the Board will undertake to address this 
matter as discussed hereinbelow.   



REMAND

The veteran contends, in essence, that his service-connected 
patellofemoral syndrome of the right and left knees and 
chronic low back syndrome are severe enough to warrant 
increased ratings.  He also asserts that he has hearing loss 
that is due to or aggravated by his periods of active duty.  

The veteran's knee disorders are currently rated under 
Diagnostic Code 5257.  Diagnostic Code (DC) 5257 provides for 
disability ratings from 10 percent through 30 percent for 
recurrent subluxation or lateral instability.  While this 
rating provision may be sufficient for rating symptoms 
involving the instability of the veteran's right knee, it may 
not be sufficient to address all of the symptoms reportedly 
resulting from the veteran's bilateral knee disability.  

A careful review of the medical evidence suggests that the 
veteran's knee disorders may involve not only instability, 
but also a history of pain, swelling, and limitation of 
motion resulting in the diagnoses of arthritis by private 
physicians in August 1998 and October 1999.  While arthritis 
was not noted on the veteran's last VA examination in May 
2000, and the report of X-rays of the patellae showed the 
one-word impression "negative," the Board does not find the 
VA examination sufficient to fully address the question of 
whether the veteran is suffering from arthritis of the knee, 
as reported by his private treating doctor.  As such, the 
case must be remanded for a new examination to determine 
whether the veteran's service-connected right and left knee 
disabilities include manifestations of arthritis with related 
functional limitation.   

The Board points out that, in the event both instability and 
arthritis affecting the right knee are diagnosed and 
determined to be service connected, the RO should consider 
whether separate evaluations under Diagnostic Codes 5257 and 
5003 are warranted.  See VAOPGCPREC 23-97 (July 1, 1997).  In 
this regard, the Board would point out that separate ratings 
are warranted only in these types of cases where the veteran 
has limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-207, 
and 38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing that the veteran experiences painful motion 
attributable to arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).  

As stated above, the veteran underwent VA orthopedic 
examination in May 2000.  Subsequently, the veteran has 
informed VA in an October 2000 statement that his service-
connected low back problem is getting worse.  Since the 
veteran has indicated that the condition of his back has 
grown more severe since his last examination, the Board finds 
that this matter must once again be remanded in order to 
afford a new examination to the veteran.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca, surpa.  

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available.  Noted in this regard is 
the lack of any medical records of treatment for the 
veteran's service-connected disorders since May 2000.  
Accordingly, the RO should aid the veteran in obtaining any 
records of ongoing treatment for review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Turning to the claim of service connection for hearing loss, 
the Board finds that this matter must be remanded for 
additional development, as requested in the November 2000 
Written Brief Presentation by the veteran's representative.  
The Board notes that the veteran has submitted evidence 
including reports of inservice audiograms which indicate that 
he was routinely exposed to hazardous noise.  On remand, the 
veteran should be informed as to exactly what evidence is 
necessary to support his claim for service connection and 
should be provided assistance in obtaining any relevant 
evidence.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for increased ratings for his knee and 
back disorders and for service connection 
hearing loss.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since service for 
symptoms of these conditions.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should schedule the veteran 
for a special VA orthopedic examination 
to evaluate the current severity of the 
service-connected right knee, left knee 
and back disabilities.  All indicated 
tests, including X-ray studies, must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected disabilities.  Additionally, 
the examiner should comment on the 
presence of any arthritis or instability 
in the knees.  Furthermore, the examiner 
should indicate the degree to which each 
of the veteran's service-connected 
disorders have resulted in objective 
evidence of functional loss due to pain.  
The examiner should also be requested to 
determine whether, and to what extent, 
the knees and the back exhibit weakened 
movement, excess fatigability, 
incoordination, subluxation or 
instability.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include consideration of factors 
identified in the DeLuca case noted 
above, as well as all  appropriate 
Diagnostic Codes and VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  If arthritis is found 
in either knee, the RO should consider 
rating the veteran's service-connected 
patellofemoral syndrome of that knee 
separately, based on provisions for 
rating disorders of the knee and on 
provisions for rating arthritis.  Then, 
if any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


